
	
		II
		110th CONGRESS
		1st Session
		S. 1681
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Mr. Dodd (for himself
			 and Mr. Stevens) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a paid family and medical
		  leave insurance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Leave Insurance Act of
			 2007.
		2.Congressional findingsCongress finds the following:
			(1)Since its passage, the Family and Medical
			 Leave Act of 1993 (referred to in this section as the FMLA) has
			 assisted millions of employees in balancing the demands of their jobs with
			 their family responsibilities. However, many eligible employees are not able to
			 utilize the benefits of the FMLA because FMLA leave is unpaid. According to a
			 2000 survey on the FMLA by the Department of Labor, among those employees who
			 need FMLA leave and don't take it, 78 percent don't take it because they can't
			 afford it.
			(2)An analysis of national data from the 2000
			 FMLA survey by the Center for Women and Work at Rutgers University suggests
			 that employees suffer severe financial hardship in order to be responsible
			 family members and provide minor children and aging parents with the care they
			 need. For example, among employees who needed to care for a seriously ill
			 child—
				(A)42 percent took time off even though they
			 received no pay while doing so;
				(B)46 percent received full or partial pay
			 during at least part of the time off (including receiving pay for reasons such
			 as use of vacation time); and
				(C)12 percent could not take time off to care
			 for the child due to lack of pay.
				(3)Americans who provide direct care for their
			 family members prevent the worsening of illnesses and promote strong recovery.
			 For example, the length of a child's stay in the hospital decreases by 31
			 percent when parents are able to be present.
			(4)Forty-three percent of private sector
			 employees do not have access to paid sick leave, as reported in the Bureau of
			 Labor Statistics National Compensation Survey in March 2006. Of those employees
			 who do have paid sick leave, many are not able to use their own sick leave to
			 receive payment while caring for family members who are ill.
			(5)Family and medical leave benefits
			 strengthen and support the business sector through health care savings and
			 increased employee retention and productivity.
			(6)Demographic changes over the past few
			 decades have altered the face and needs of the workforce. It is now common for
			 both parents to be in the workforce and for men and women to also serve as the
			 primary caregivers for elderly spouses or parents.
			(7)According to the Bureau of the Census and
			 the Bureau of Labor Statistics, 56 percent of women with children under age 1
			 are in the labor force, while 71 percent of all women with dependent children
			 under age 18 are in the labor force.
			(8)Nearly 2/3 of
			 Americans under the age of 60 expect to be responsible for the care of an
			 elderly relative in the next 10 years.
			3.General definitions
			(a)In generalThe definitions provided by section 101 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2611), other than the
			 definitions of the terms eligible employee and
			 employer, shall apply for purposes of this Act.
			(b)Additional definitionsIn this Act, the following additional
			 definitions shall apply:
				(1)Board of trusteesThe term Board of Trustees
			 means the Board of Trustees of the Insurance Fund.
				(2)Insurance
			 fundThe term Insurance
			 Fund means the Family and Medical Leave Insurance Fund established under
			 section 301.
				(3)Managing trusteeThe term Managing Trustee
			 means the Managing Trustee of the Board of Trustees of the Insurance
			 Fund.
				IFamily and medical leave insurance
			 program
			101.Program definitionsIn this title:
				(1)Eligible employeeThe term eligible employee
			 means any of the following:
					(A)An employee who—
						(i)is an eligible employee, as defined in
			 section 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2))
			 but is not an employee of the Federal Government; and
						(ii)earned wages with a covered employer for 12
			 of the last 18 months, prior to filing an application for leave benefits under
			 this title.
						(B)An employee—
						(i)of a small employer that has elected to
			 participate in the Program under this title in accordance with such regulations
			 as the Secretary shall prescribe;
						(ii)who meets the requirements of subparagraphs
			 (A) and (C) of section 101(2) of such Act (29 U.S.C. 2611(2)), but is not an
			 employee of the Federal Government; and
						(iii)earned wages with a covered employer for 12
			 of the last 18 months, prior to filing an application for leave benefits under
			 this title.
						(C)A self-employed individual who has—
						(i)elected to participate in the Program under
			 this title in accordance with such regulations as the Secretary shall
			 prescribe;
						(ii)self-employment income while a covered
			 employer for 12 of the last 18 months, prior to filing an application for leave
			 benefits under this title; and
						(iii)paid premiums under section 1401(c) of the
			 Internal Revenue Code of 1986 with respect to such self-employment
			 income.
						(2)Employer-related definitions
					(A)Covered employerThe term covered employer
			 means a person—
						(i)that is—
							(I)an employer;
							(II)a small employer that has elected to
			 participate in the Program under this title in accordance with such regulations
			 as the Secretary shall prescribe; or
							(III)a self-employed individual who has elected
			 to so participate; and
							(ii)that is not a voluntary plan
			 employer.
						(B)EmployerThe term employer means a
			 person that—
						(i)is an employer, as defined in section
			 101(4) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4));
			 but
						(ii)is not an entity of the Federal
			 Government.
						(C)Small
			 employerThe term small
			 employer—
						(i)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs not less than 2 and not
			 more than 49 employees for each working day during each of 20 or more calendar
			 workweeks in the current or preceding calendar year; and
						(ii)includes—
							(I)any person who acts, directly or
			 indirectly, in the interest of an employer described in clause (i) to any of
			 the employees of such employer;
							(II)any successor in interest of an employer
			 described in clause (i); and
							(III)any public agency, as defined in section
			 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)) that is an
			 employer described in clause (i) but is not an entity of the Federal
			 Government.
							(D)Voluntary plan employerThe term voluntary plan
			 employer means an employer for which the Secretary has approved a
			 voluntary plan under section 104 for the period involved.
					(3)Leave benefitThe term leave benefit means a
			 family and medical leave insurance benefit described in section 103.
				(4)ProgramThe term Program means the
			 Family and Medical Leave Insurance Program established under section
			 102.
				(5)Voluntary paid benefitThe term voluntary paid
			 benefit means a family and medical leave insurance benefit provided
			 under a voluntary plan approved under section 104 for the period
			 involved.
				102.Establishment of program
				(a)Federal programThe Secretary of Labor shall establish a
			 Family and Medical Leave Insurance Program. In carrying out the Program, the
			 Secretary shall ensure that covered employers provide family and medical leave
			 insurance benefits described in section 103 to eligible employees. At the
			 direction of the Secretary, the Managing Trustee shall pay funds from the
			 Insurance Fund to reimburse the covered employers for the leave
			 benefits.
				(b)Employer participationEach covered employer shall participate in
			 the Program.
				103.Program benefits
				(a)EntitlementSubject to subsections (b), (d), and (e),
			 an eligible employee of a covered employer shall be entitled to a family and
			 medical leave insurance benefit for a total of 8 workweeks of leave taken under
			 the Family and Medical Leave Act of 1993 or other authority during any 12-month
			 period for 1 or more of the following reasons:
					(1)Because of the birth of a son or daughter
			 of the employee and in order to care for such son or daughter.
					(2)Because of the placement of a son or
			 daughter with the employee for adoption or foster care.
					(3)In order to care for the spouse, or a son,
			 daughter, or parent, of the employee, if such spouse, son, daughter, or parent
			 has a serious health condition.
					(4)Because of a serious health condition that
			 makes the employee unable to perform the functions of the position of such
			 employee.
					(b)Waiting
			 periodDuring each 12-month
			 period described in subsection (a), each eligible employee shall be subject to
			 a waiting period of 5 consecutive workdays of leave described in subsection (a)
			 (but not more than 7 calendar days), during which a leave benefit shall not be
			 paid to the employee. The waiting period shall not reduce the 8 workweeks of
			 leave benefits available under subsection (a).
				(c)Benefit amount
					(1)In generalSubject to paragraph (2), an eligible
			 employee's leave benefit for any workday on which the employee takes leave as
			 described in subsection (a) shall be calculated as—
						(A)in the case of an employee with an annual
			 income of not more than $20,000, an amount equal to 100 percent of that
			 employee’s daily earnings;
						(B)in the case of an employee with an annual
			 income of more than $20,000 and not more than $30,000, an amount equal to the
			 greater of—
							(i)75 percent of that employee's daily
			 earnings; or
							(ii)100 percent of the daily earnings of an
			 employee with an annual income of $20,000;
							(C)in the case of an employee with an annual
			 income of more than $30,000 and not more than $60,000, an amount equal to the
			 greater of—
							(i)55 percent of that employee's daily
			 earnings; or
							(ii)75 percent of the daily earnings of an
			 employee with an annual income of $30,000;
							(D)in the case of an employee with an annual
			 income of more than $60,000 and not more than $97,000, an amount equal to the
			 greater of—
							(i)40 percent of that employee's daily
			 earnings; or
							(ii)55 percent of the daily earnings of an
			 employee with an annual income of $60,000; and
							(E)in the case of an employee with an annual
			 income of more than $97,000, an amount equal to 40 percent of the daily
			 earnings of an employee with an annual income of $97,000.
						(2)Indexing of annual income
			 categories
						(A)In generalThe Secretary shall index the annual income
			 amounts specified in paragraph (1) for each calendar year, using the national
			 average wage index, as determined under section 209(k) of the Social Security
			 Act (42 U.S.C. 409(k)).
						(B)PublicationNot later than the November 1 preceding
			 each calendar year, the Secretary shall publish in the Federal Register the
			 indexed amount determined under subparagraph (A) for that calendar year.
						(d)Application
					(1)In generalTo be qualified to receive a leave benefit
			 under the Program, an eligible employee shall submit an application to the
			 covered employer of the employee at such time, in such manner, and containing
			 the information specified in paragraph (2), as appropriate, and such additional
			 information as the Secretary may by regulation require.
					(2)Certification requirements
						(A)In generalThe covered employer shall require that an
			 application submitted under paragraph (1) for a leave benefit related to leave
			 taken for a basis described in paragraph (3) or (4) of subsection (a) contain a
			 certification, submitted in a timely manner, issued by the health care provider
			 of the eligible employee or of the son, daughter, spouse, or parent, as
			 appropriate, and meeting the requirements of subsection (b) of section 103 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) in connection with
			 such leave.
						(B)RecertificationIn any case in which the covered employer
			 has reason to doubt the validity of the certification provided under
			 subparagraph (A), the covered employer may require, at the expense of the
			 covered employer, that the eligible employee obtain the opinion of a second
			 health care provider designated or approved by the covered employer (subject to
			 subsection (c) of such section 103) concerning the information certified under
			 subparagraph (A). The employee shall submit the opinion as an amendment to the
			 application.
						(C)ResolutionIn any case in which the second opinion
			 described in subparagraph (B) differs from the opinion in the original
			 certification provided under subparagraph (A), the covered employer may
			 require, at the expense of the covered employer, that the employee obtain the
			 opinion of a third health care provider designated or approved jointly by the
			 covered employer and the employee concerning the information certified under
			 subparagraph (A). The opinion of the third health care provider concerning such
			 information shall be considered to be final and shall be binding on the covered
			 employer and the employee. The employee shall submit the opinion as an
			 amendment to the application.
						(e)Payment of benefits to eligible
			 employees
					(1)DeterminationThe covered employer shall review the
			 application of the eligible employee and determine whether to certify a leave
			 benefit payment for the employee.
					(2)Provision of paymentIf the covered employer determines that the
			 employer will certify the payment, the employer shall provide the payment to
			 the eligible employee. Subject to subsection (d)(2) and paragraph (4), the
			 covered employer shall provide the payment to the employee so as to maintain,
			 as closely as possible, the regular payment schedule used for the
			 employee.
					(3)ReviewAny eligible employee dissatisfied with any
			 initial determination under paragraph (1) shall be entitled to—
						(A)reconsideration of the determination by the
			 covered employer;
						(B)an appeal to the Secretary of the
			 employer’s final determination after such reconsideration; and
						(C)judicial review of the Secretary’s final
			 decision after that appeal.
						(4)Withholding of certification and
			 paymentIn any case in which
			 reconsideration, an appeal, or a review, relating to a covered employer’s
			 determination about certification of a leave benefit payment, is or may be
			 sought under paragraph (3), the covered employer may withhold certification of
			 the payment, and provision of the payment, pending such reconsideration,
			 appeal, or review.
					(5)Other compensationExcept as otherwise provided in this title,
			 no employee shall be eligible to receive a leave benefit under the Program for
			 any period during which—
						(A)the employee is receiving worker's
			 compensation, or unemployment compensation, in connection with the event for
			 which the employee is taking the leave; or
						(B)the employee is receiving a voluntary paid
			 benefit from an employer under a voluntary plan approved under section 104 for
			 the period.
						(f)Reimbursement to covered employers for
			 benefits
					(1)Certification to SecretarySubject to subsection (e)(4), on the final
			 decision of the covered employer or on the final judgment of a court pursuant
			 to subsection (e)(3) that any eligible employee is entitled to any payment
			 under this section, and not later than 1 year after making the payment to the
			 employee, the covered employer shall submit to the Secretary an application in
			 which the employer—
						(A)certifies the name of the employee, the
			 date on which the payment was made, the amount of the payment, and the address
			 of the employer; and
						(B)requests reimbursement of the
			 payment.
						(2)Review and reimbursement
						(A)Review periodThe Secretary shall review the application.
			 Not later than 30 days after receiving the application, the Secretary shall
			 approve or deny the application.
						(B)ReimbursementIf the Secretary approves the
			 application—
							(i)the Secretary shall certify to the Managing
			 Trustee the name and address of the covered employer, and the amount of the
			 payment; and
							(ii)the Managing Trustee shall immediately
			 reimburse the covered employer by paying the amount certified by the Secretary
			 from the Insurance Fund to the covered employer, subject to paragraph
			 (4).
							(3)Payment from insurance fundIn making reimbursements for leave benefit
			 payments under this section, the Managing Trustee may only use amounts paid
			 from the Insurance Fund.
					(4)Limitation on payments
						(A)In generalThe Managing Trustee shall not pay an
			 amount from the Insurance Fund that is greater than the amount remaining in the
			 Insurance Fund.
						(B)Notice of insufficient fundsThe Managing Trustee shall publish in the
			 Federal Register a notice of insufficient funds when the Managing Trustee
			 determines that insufficient funds remain in the Insurance Fund to reimburse
			 covered employers for leave benefit payments. When such a notice is in effect,
			 the employers shall not be required to pay leave benefits under this
			 section.
						(C)Revocation of noticeIf a notice of insufficient funds is in
			 effect, and the Managing Trustee determines that sufficient funds have been
			 deposited to the Insurance Fund to make such reimbursements, the Managing
			 Trustee shall revoke the notice, by publication in the Federal Register. On
			 revocation of the notice, covered employers shall be required to pay leave
			 benefits under this section (including leave benefits requested by eligible
			 employees for periods when the notice was in effect).
						(5)Finding regarding congressional
			 authorityCongress finds that
			 Congress has the authority to appropriate funds to the Insurance Fund,
			 including appropriating such funds in periods of national crisis such as a
			 period following a national disaster.
					104.Voluntary employer plan
				(a)In generalAny employer may submit an application to
			 the Secretary for approval of a voluntary plan. The Secretary may require the
			 employer to resubmit the plan for approval on a annual basis. During a period
			 for which the Secretary has approved a plan, the applicant shall provide a
			 voluntary paid benefit under the plan rather than participating in the
			 Program.
				(b)ApprovalThe Secretary shall approve the voluntary
			 plan of the applicant if the Secretary finds each of the following with respect
			 to the applicant:
					(1)The rights afforded to the employees
			 covered under the plan are equal to or greater than the rights afforded through
			 the Program.
					(2)The plan has been made available to all of
			 the employees of the applicant employed in the United States or to all
			 employees at any 1 distinct, separate establishment maintained by the applicant
			 in the United States.
					(3)The plan provides for insurance to be
			 issued by an admitted disability insurer approved by the Secretary or
			 equivalent insurance (which may be self-insurance).
					(4)The applicant has consented to the plan and
			 has agreed to make the premium contributions required, if any, and transmit the
			 proceeds to the disability insurer, if any.
					(5)The plan provides for the inclusion of
			 future employees.
					(6)(A)The plan will be in effect for a period of
			 not less than 1 year and, thereafter, continuously unless the Secretary finds
			 that the applicant has given notice of intent to terminate the plan, as
			 described in subparagraph (B), and that the fee described in subparagraph (C)
			 has been paid.
						(B)The notice shall be filed in writing with
			 the Secretary and shall be effective—
							(i)on the anniversary of the effective date of
			 the plan next following the date of the filing of the notice; or
							(ii)if such anniversary would occur less than
			 30 days after the date of the filing of the notice, on the next anniversary of
			 that effective date.
							(C)The applicant shall pay a fee to the
			 Secretary in such amount as the Secretary determines to be adequate to provide
			 leave benefits under this title to all eligible employees of the applicant for
			 a period of at least 4 months, plus an amount to pay administrative costs
			 related to processing and paying such benefits.
						(D)Amounts received by the Secretary under
			 this paragraph shall be deposited in the Insurance Fund.
						(7)The amount of deductions from the wages of
			 an employee that is in effect for the plan shall not be increased on any date
			 other than on the date of an anniversary of the effective date of the
			 plan.
					(c)Orders and withdrawal of
			 approvalIf the Secretary
			 finds that a voluntary plan employer is not paying voluntary paid benefits
			 required under the voluntary plan to the employees under the plan, the
			 Secretary may order the employer to make the payments. If the Secretary finds
			 that a voluntary plan employer is not complying with the provisions of the
			 plan, including by not paying voluntary paid benefits required under the plan,
			 the Secretary may revoke the Secretary’s approval for the plan, and require the
			 employer to participate in the Program.
				105.Additional benefits
				(a)Additional employer benefits
					(1)Covered employersNothing in this title shall be construed to
			 discourage a covered employer from providing an additional benefit in
			 conjunction with leave described in section 103(a) to an eligible employee, in
			 addition to the leave benefit provided to that employee. The additional
			 employer benefit shall not reduce the amount of the leave benefit that an
			 eligible employee receives under this title.
					(2)Voluntary plan employersNothing in this title shall be construed to
			 discourage a voluntary plan employer from providing an additional benefit in
			 conjunction with leave described in section 103(a) to an employee, in addition
			 to the voluntary paid benefit provided to that employee. The additional
			 employer benefit shall not reduce the amount of the voluntary paid benefit that
			 an employee receives under a voluntary plan described in section 104.
					(b)Collective bargaining
					(1)More protectiveNothing in this title shall be construed to
			 diminish the obligation of a covered employer or voluntary plan employer to
			 comply with any collective bargaining agreement or any employment benefit
			 program or plan that provides greater paid leave rights to employees than the
			 rights established under this title (including rights established under a plan
			 described in section 104).
					(2)Less protectiveThe rights established for employees under
			 this title (including rights established under a plan described in section 104)
			 shall not be diminished by any collective bargaining agreement or any
			 employment benefit program or plan.
					(c)Sense of the SenateIt is the sense of the Senate that Federal
			 law should be enacted to permit a State to continue to implement an existing
			 (as of the date of enactment of this Act) paid family and medical leave or
			 temporary disability insurance program that is determined by the Secretary to
			 provide to employees equal or greater rights than the rights established under
			 the Program.
				106.Prohibited acts by employer
				(a)Interference with rightsIt shall be unlawful for any covered
			 employer to interfere with, restrain, or deny the exercise of or the attempt to
			 exercise, any right provided under this title.
				(b)DiscriminationIt shall be unlawful for any covered
			 employer to discharge or in any other manner discriminate against any
			 individual for opposing any practice made unlawful by this title.
				(c)Interference with proceedings or
			 inquiriesIt shall be
			 unlawful for any person to discharge or in any other manner discriminate
			 against any individual because such individual—
					(1)has filed any charge, or has instituted or
			 caused to be instituted any proceeding, under or related to this title;
					(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this title; or
					(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this
			 title.
					107.Enforcement
				(a)Civil action by employees
					(1)LiabilityAny covered employer who violates section
			 106 shall be liable to any eligible employee affected—
						(A)for damages equal to—
							(i)the amount of—
								(I)any wages, salary, employment benefits, or
			 other compensation denied or lost to such employee by reason of the violation;
			 or
								(II)in a case in which wages, salary,
			 employment benefits, or other compensation have not been denied or lost to the
			 employee, any actual monetary losses sustained by the employee as a direct
			 result of the violation, such as the cost of providing care, up to a sum equal
			 to 8 weeks of wages or salary for the employee;
								(ii)the interest on the amount described in
			 clause (i) calculated at the prevailing rate; and
							(iii)an additional amount as liquidated damages
			 equal to the sum of the amount described in clause (i) and the interest
			 described in clause (ii), except that if a covered employer who has violated
			 section 106 proves to the satisfaction of the court that the act or omission
			 which violated section 106 was in good faith and that the employer had
			 reasonable grounds for believing that the act or omission was not a violation
			 of section 106, such court may, in the discretion of the court, reduce the
			 amount of the liability to the amount and interest determined under clauses (i)
			 and (ii), respectively; and
							(B)for such equitable relief as may be
			 appropriate, including employment, reinstatement, and promotion.
						(2)Right of action
						(A)In generalExcept as provided in subparagraph (B), an
			 action to recover the damages or equitable relief prescribed in paragraph (1)
			 may be maintained against any covered employer (including a public agency) in
			 any Federal or State court of competent jurisdiction by any 1 or more employees
			 for and on behalf of—
							(i)the employees; or
							(ii)the employees and other employees similarly
			 situated.
							(B)LimitationThe right provided by subparagraph (A) to
			 bring an action by or on behalf of any employee shall terminate—
							(i)on the filing of a complaint by the
			 Secretary in an action under subsection (b)(3) in which restraint is sought of
			 any further delay in the payment of the amount described in paragraph (1)(A) to
			 such employee by an employer responsible under paragraph (1) for the payment;
			 or
							(ii)on the filing of a complaint by the
			 Secretary in an action under paragraph (1) or (2) of subsection (b) in which a
			 recovery is sought of the damages described in paragraph (1)(A) owing to an
			 eligible employee by an employer liable under paragraph (1),
							unless the action described in
			 clause (i) or (ii) is dismissed without prejudice on motion of the
			 Secretary.(3)Fees
			 and costsThe court in an
			 action brought under this subsection shall, in addition to any judgment awarded
			 to the plaintiff, allow a reasonable attorney's fee, reasonable expert witness
			 fees, and other costs of the action to be paid by the defendant.
					(b)Actions by the secretary
					(1)Administrative actionThe Secretary shall receive, investigate,
			 and attempt to resolve complaints of violations of section 106 in the same
			 manner that the Secretary receives, investigates, and attempts to resolve
			 complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 206 and 207).
					(2)Civil action
						(A)Right of actionThe Secretary may bring an action in any
			 court of competent jurisdiction to recover the damages described in subsection
			 (a)(1)(A).
						(B)Sums
			 recoveredAny sums recovered
			 by the Secretary pursuant to this paragraph shall be held in a special deposit
			 account and shall be paid, on order of the Secretary, directly to each employee
			 affected. Any such sums not paid to an employee because of inability to do so
			 within a period of 3 years shall be deposited into the Treasury of the United
			 States as miscellaneous receipts.
						(3)Action for injunction by the
			 secretaryThe district courts
			 of the United States shall have jurisdiction, for cause shown, in an action
			 brought by the Secretary—
						(A)to restrain violations of section 106,
			 including the restraint of any withholding of payment of wages, salary,
			 employment benefits, or other compensation, plus interest, found by the court
			 to be due to eligible employees; or
						(B)to award such other equitable relief as may
			 be appropriate, including employment, reinstatement, and promotion.
						(4)Solicitor of laborThe Solicitor of Labor may appear for and
			 represent the Secretary on any litigation brought under this subsection.
					(c)Limitation
					(1)Except as provided in paragraph (2), an
			 action may be brought under subsections (a) or (b) not later than 2 years after
			 the date of the last event constituting the alleged violation for which the
			 action is brought.
					(2)Willful violationIn the case of such action brought for a
			 willful violation of section 106, such action may be brought within 3 years of
			 the date of the last event constituting the alleged violation for which such
			 action is brought.
					(3)CommencementIn determining when an action is commenced
			 by the Secretary for the purposes of this subsection, it shall be considered to
			 be commenced on the date when the complaint is filed.
					(d)Investigative authority
					(1)In generalTo ensure compliance with the provisions of
			 this title, or any regulation or order issued under this title, the Secretary
			 shall have, subject to paragraph (3), the investigative authority provided
			 under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 211(a)).
					(2)Obligation to keep and preserve
			 recordsAny covered employer
			 shall make, keep, and preserve records pertaining to compliance with this title
			 in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 211(c)) and in accordance with regulations issued by the Secretary. The
			 Secretary shall have access to the records for purposes of conducting
			 audits.
					(3)Required submissions generally limited to
			 an annual basisThe Secretary
			 shall not under the authority of this subsection require any covered employer
			 or any plan, fund, or program to submit to the Secretary any books or records
			 more than once during any 12-month period, unless the Secretary has reasonable
			 cause to believe there may exist a violation of this title or any regulation or
			 order issued pursuant to this title, or is investigating a charge pursuant to
			 subsection (b).
					(4)Subpoena
			 powerFor the purposes of any
			 investigation provided for in this section, the Secretary shall have the
			 subpoena authority provided for under section 9 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 209).
					108.Penalties
				(a)Penalties for submission of false
			 certificationsIf the
			 Secretary finds that any individual submits a false certification of the health
			 condition of any person in order to obtain leave benefits under this title with
			 the intent to defraud, the Secretary shall assess a penalty against the
			 individual in an amount up to 100 percent of the benefits paid as a result of
			 the false certification. Penalties collected under this subsection shall be
			 deposited in the Insurance Fund, notwithstanding the provisions of title 31,
			 United States Code and used to reimburse the covered employers involved for the
			 amount of the leave benefits.
				(b)Criminal penalties for false statements and
			 solicitationsWhoever—
					(1)makes or causes to be made any false
			 statement in support of an application for leave benefits under this
			 title;
					(2)knowingly presents or causes to be
			 presented any false written or oral material statement in support of any claim
			 for leave benefits under this title;
					(3)knowingly solicits, receives, offers, pays,
			 or accepts any rebate, refund, commission, preference, patronage, dividend,
			 discount, or other consideration, whether in the form of money or otherwise, as
			 compensation or inducement for soliciting a claimant to apply for leave
			 benefits under this title, except to the extent authorized by a law of the
			 United States; or
					(4)knowingly assists, abets, solicits, or
			 conspires with any person to engage in an act that is prohibited under
			 paragraph (1), (2), or (3),
					shall be guilty of a felony and upon
			 conviction shall be fined under title 18, United States Code, or imprisoned for
			 not more than 5 years, or both.109.Education programs
				(a)AuthorityThe Secretary shall develop and maintain a
			 program of education concerning the rights and leave benefits under this
			 title.
				(b)Notice to employersThe Secretary shall provide to each covered
			 employer a notice informing employees of the rights and leave benefits
			 available under this title. The notice shall be given by every covered employer
			 to each employee hired, and to each employee taking leave as described in
			 section 103(a).
				110.Treatment of payments and
			 reimbursementsFor purposes of
			 the Internal Revenue Code of 1986—
				(1)any payment of a leave benefit by any
			 covered employer shall not be deductible; and
				(2)any reimbursement of such payment shall not
			 be included in gross income.
				111.RegulationsThe Secretary shall issue regulations to
			 carry out this title.
			112.Effective
			 dateThis title shall take
			 effect on January 1, 2008, and shall apply to periods of leave that commence on
			 or after January 1, 2009.
			IICivil service family and medical leave
			 insurance program
			201.Program definitionsIn this title:
				(1)AgencyThe term agency means an
			 agency covered under subchapter V of chapter 63 of title 5, United States
			 Code.
				(2)Agency employeeThe term agency employee means
			 an employee who—
					(A)meets the requirements of paragraph (1) of
			 section 6381 of title 5, United States Code; and
					(B)has earned wages with an agency for 12 of
			 the last 18 months, prior to filing an application for leave benefits under
			 this title.
					202.Establishment of program
				(a)In generalThe Director of the Office of Personnel
			 Management shall establish a Civil Service Family and Medical Leave Insurance
			 Program, and shall issue regulations providing for the implementation of the
			 program. In issuing the regulations, the Director shall require that the
			 Director shall provide, or that the agencies shall provide, family and medical
			 leave insurance benefits described in section 103 to agency employees. The
			 regulations issued under this subsection shall include provisions that are the
			 same as regulations issued by the Secretary to implement the statutory
			 provisions of sections 103, 105, 109, and 110, except insofar as the Director
			 may determine, for good cause shown and stated together with the regulations,
			 that a modification of the regulations would be more effective for the
			 implementation of the rights and protections under those sections. The
			 regulations shall provide for appropriate remedies and procedures for
			 violations of this title.
				(b)PaymentAt the direction of the Director or the
			 head of an agency, as specified in the regulations, the Managing Trustee shall
			 pay funds from the Insurance Fund for the leave benefits.
				IIIFamily and medical leave insurance
			 fund
			301.Establishment
				(a)In generalThere is created in the Treasury of the
			 United States a trust fund to be known as the Family and Medical Leave
			 Insurance Fund. The Insurance Fund shall consist of such amounts as may be
			 deposited in, or appropriated to, such fund as provided in this section.
				(b)Appropriations to Insurance Fund
					(1)Amounts appropriatedThere is appropriated to the Insurance Fund
			 for fiscal year 2008 and each fiscal year thereafter, out of any moneys in the
			 Treasury not otherwise appropriated, amounts equivalent to 100 percent
			 of—
						(A)the family and medical leave premiums
			 imposed by sections 3101(c) and 3111(c) of the Internal Revenue Code of 1986
			 with respect to wages (as defined in section 3121 of such Code) reported to the
			 Secretary of the Treasury or the Secretary's delegate under subtitle F of such
			 Code after December 31, 2007, as determined by the Secretary of the Treasury by
			 applying the applicable rates of premium payment under such sections to such
			 wages, which wages shall be certified by the Commissioner of Social Security on
			 the basis of the records of wages established and maintained by the
			 Commissioner of Social Security in accordance with such reports; and
						(B)the family and medical leave premiums
			 imposed by section 1401(c) of such Code with respect to self-employment income
			 (as defined in section 1402 of such Code) reported to the Secretary of the
			 Treasury or the Secretary's delegate on tax returns under subtitle F of such
			 Code after December 31, 2007, as determined by the Secretary of the Treasury by
			 applying the applicable rate of premium payment under such section 1401(c) to
			 such self-employment income, which self-employment income shall be certified by
			 the Commissioner of Social Security on the basis of the records of
			 self-employment income established and maintained by the Commissioner of Social
			 Security in accordance with such returns.
						(2)TransfersSuch appropriated amounts shall be
			 transferred from time to time from the general fund of the Treasury to the
			 Insurance Fund. Such amounts shall be determined on the basis of estimates by
			 the Secretary of the Treasury of the premiums, specified in paragraph (1), paid
			 to or deposited into the Treasury, and proper adjustments shall be made in
			 amounts subsequently transferred to the extent prior estimates were in excess
			 of or were less than such premiums.
					(3)InvestmentsAll amounts transferred to the Insurance
			 Fund under paragraph (2) shall be invested by the Managing Trustee referred to
			 in section 302(c) in the same manner and to the same extent as the other assets
			 of the Insurance Fund.
					302.Board of trustees
				(a)Establishment and membershipWith respect to the Insurance Fund, there
			 is established a body to be known as the Board of Trustees of the Insurance
			 Fund which shall be composed of the Secretary of the Treasury, the Secretary of
			 Labor, the Commissioner of Social Security, and the Secretary of Health and
			 Human Services, all ex officio, and of two members of the public (both of whom
			 may not be from the same political party), who shall be nominated by the
			 President, by and with the advice and consent of the Senate.
				(b)Terms and vacanciesMembers of the Board of Trustees shall
			 serve for a period of 4 years. A member of the Board of Trustees nominated and
			 confirmed as a member of the public to fill a vacancy occurring during a term
			 shall be nominated and confirmed only for the remainder of such term. An
			 individual nominated and confirmed as a member of the public may serve in such
			 position after the expiration of such member's term until the earlier of the
			 date on which the member's successor takes office or the date on which a report
			 of the Board is first issued under paragraph (2) after the expiration of the
			 member's term.
				(c)Managing trustee and
			 secretaryThe Secretary of
			 the Treasury shall be the Managing Trustee of the Board of Trustees. The
			 Secretary of Labor shall serve as the Secretary of the Board of
			 Trustees.
				(d)Basic duties of the board of
			 trusteesThe Board of
			 Trustees shall meet not less frequently than once each calendar year. It shall
			 be the duty of the Board of Trustees to—
					(1)hold the Insurance Fund;
					(2)report to Congress not later than April 1
			 of each year—
						(A)on the operation and status of the
			 Insurance Fund during the fiscal year preceding the fiscal year in which the
			 report is made; and
						(B)on the expected operation and status of the
			 Insurance Fund during the fiscal year in which the report is made and the next
			 2 fiscal years;
						(3)report immediately to Congress whenever the
			 Board is of the opinion that the amount in the Insurance Fund is unduly small;
			 and
					(4)review the general policies followed in
			 managing the Insurance Fund, and recommend changes in such policies, including
			 necessary changes in the provisions of law that govern the way in which the
			 Insurance Fund is to be managed.
					(e)Requirements relating to annual
			 reportThe report provided
			 for in subsection (d)(2) shall include a statement of the assets of, and the
			 disbursements made from, the Insurance Fund during the fiscal year preceding
			 the fiscal year in which the report is made, an estimate of the expected income
			 to, and disbursements to be made from, the Insurance Fund during the fiscal
			 year in which the report is made and each of the next two fiscal years, and a
			 statement of the actuarial status of the Insurance Fund. Such report shall also
			 include an actuarial opinion by an appropriate employee of the Department of
			 Labor certifying that the techniques and methodologies used for the report are
			 generally accepted within the actuarial profession and that the assumptions and
			 cost estimates used for the report are reasonable.
				(f)LiabilityA person serving as a member of the Board
			 of Trustees shall not be considered to be a fiduciary and shall not be
			 personally liable for actions taken in such capacity with respect to the
			 Insurance Fund.
				303.Investment of the Family and Medical Leave
			 Insurance Fund
				(a)ObligationsIt shall be the duty of the Managing
			 Trustee to invest such portion of the Insurance Fund as is not, in the
			 trustee's judgment, required to meet current withdrawals. Such investments may
			 be made only in interest-bearing obligations of the United States or in
			 obligations guaranteed as to both principal and interest by the United
			 States.
				(b)AcquisitionThe obligations referred to in subsection
			 (a) may be acquired—
					(1)on original issue at the issue price;
			 or
					(2)by purchase of outstanding obligations at
			 the market price.
					(c)Obligations issued for purchase by
			 fundThe purposes for which
			 obligations of the United States may be issued under chapter 31 of title 31,
			 United States Code, are extended to authorize the issuance at par of public
			 debt obligations for purchase by the Insurance Fund. Such obligations issued
			 for purchase by the Insurance Fund shall have dates of maturity fixed with due
			 regard for the needs of the Insurance Fund. Such obligations shall bear
			 interest at a rate equal to—
					(1)except as provided in paragraph (2), the
			 average market yield (computed by the Managing Trustee on the basis of market
			 quotations as of the end of the calendar month preceding the date of such
			 issue) on all marketable interest-bearing obligations of the United States
			 forming a part of the public debt that are not due or callable until after the
			 expiration of four years from the end of such calendar month; or
					(2)in a case in which such average market
			 yield is not a multiple of 0.1 percent, the multiple of 0.1 percent nearest
			 such market yield.
					(d)Other obligationsThe Managing Trustee may purchase
			 interest-bearing obligations of the United States that are not described in
			 subsection (c) or obligations guaranteed as to both principal and interest by
			 the United States, on original issue or at the market price, only in cases in
			 which the trustee determines that the purchase of obligations described in this
			 paragraph is in the public interest.
				(e)Disposition and redemption of
			 obligationsAny obligations
			 acquired by the Insurance Fund (except public debt obligations issued
			 exclusively to the Insurance Fund) may be sold by the Managing Trustee at the
			 market price, and such public debt obligations may be redeemed at par plus
			 accrued interest.
				(f)Crediting of interest and
			 proceedsThe interest on, and
			 the proceeds from the sale or redemption of, any obligations held in the
			 Insurance Fund shall be credited to and form a part of the Insurance
			 Fund.
				304.Payments from Family and Medical Leave
			 Insurance FundThe Managing
			 Trustee shall pay from time to time from the Insurance Fund such amounts as the
			 Secretary of Labor certifies are necessary to make the payments provided for by
			 section 103, and payments with respect to administrative expenses under section
			 305.
			305.Administrative expenses
				(a)Availability of insurance
			 fundUnder regulations that
			 shall be prescribed by the Secretary of Labor, funds shall be made available
			 from the Insurance Fund in connection with the administration of this Act and
			 the administration of related provisions of the Internal Revenue Code of 1986
			 in the same manner and extent as funds are made available from the trust funds
			 referred to in section 201(g) of the Social Security Act (42 U.S.C. 401(g)) in
			 connection with the administration of the relevant provisions referred to in
			 such section.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be made available for expenditure such amounts as Congress may
			 determine to be appropriate to pay the costs of the part of the administration
			 of this Act (including start-up costs, technical assistance, and costs for
			 small employers electing to participate in the Family and Medical Leave
			 Insurance Program) for which the Secretary of Labor is responsible.
				(c)Gifts and bequestsThe Managing Trustee may accept on behalf
			 of the United States money gifts and bequests made unconditionally to the
			 Insurance Fund for the benefit of the Insurance Fund or any activity financed
			 through the Insurance Fund and such gifts and bequests shall be deposited into
			 the Insurance Fund.
				(d)Processing of tax dataSection 232 of the Social Security Act (42
			 U.S.C. 432) shall apply with respect to this Act, in the same manner and to the
			 same extent as such section applies with respect to title II of the Social
			 Security Act (42 U.S.C. 401 et seq.).
				306.Amendments to the Internal Revenue Code of
			 1986
				(a)Employee premiumsSection 3101 of the Internal Revenue Code
			 of 1986 (relating to tax on employees) is amended—
					(1)by redesignating subsection (c) as
			 subsection (d); and
					(2)by inserting after subsection (c) the
			 following new subsection:
						
							(c)Family and medical leave premiums
								(1)In generalIn addition to the taxes imposed by
				subsections (a) and (b), there is imposed on the income of every individual a
				family and medical leave premium equal to the applicable percentage of the
				wages (as defined in section 3121(a)) received by the individual with respect
				to employment (as defined in section 3121(b)).
								(2)Applicable percentageFor purposes of paragraph (1), the
				applicable percentage is—
									(A)0.1 percent with respect to periods of
				employment by a small employer (as defined in section 3(b) of the Family Leave
				Insurance Act of 2007) electing to participate in the Family and Medical Leave
				Insurance Program (established under section 102 of such Act); and
									(B)0.2 percent with respect to all other
				periods of employment.
									(3)Exception for certain
				employmentParagraph (1)
				shall not apply with respect to a period of employment—
									(A)by an employer during which the Secretary
				of Labor determines the employer has in effect a plan which is equivalent to or
				better than the Family and Medical Leave Insurance Program (established under
				section 102 of the Family Leave Insurance Act of 2007); or
									(B)by a small employer (as so defined) who has
				not elected to participate in such Program.
									For purposes of the preceding
				sentence, the Secretary of Labor shall prescribe such regulations as may be
				appropriate or necessary, including regulations requiring documentation of
				employer
				programs..
					(b)Employer premiumsSection 3111 of the Internal Revenue Code
			 of 1986 (relating to tax on employers) is amended—
					(1)by redesignating subsection (c) as
			 subsection (d); and
					(2)by inserting after subsection (c) the
			 following new subsection:
						
							(c)Family and medical leave premiums
								(1)In generalIn addition to the excise taxes imposed by
				subsections (a) and (b), there is imposed on every employer a family and
				medical leave premium, with respect to having individuals in such employer's
				employ, equal to the applicable percentage of the wages (as defined in section
				3121(a)) paid by such employer with respect to employment (as defined in
				section 3121(b)).
								(2)Applicable percentageFor purposes of paragraph (1), the
				applicable percentage is—
									(A)0.1 percent with respect to small employers
				(as defined in section 3(b) of the Family Leave Insurance Act of 2007) electing
				to participate in the Family and Medical Leave Insurance Program (established
				under section 102 of such Act); and
									(B)0.2 percent with respect to all other
				employers.
									(3)Exception for certain
				employersParagraph (1) shall
				not apply for any period with respect to an employer to whom paragraph (1) of
				section 3101(c) does not apply by reason of paragraph (3)
				thereof.
								.
					(c)Self-employed premiumsSection 1401 of the Internal Revenue Code
			 of 1986 is amended—
					(1)by redesignating subsection (c) as
			 subsection (d); and
					(2)by inserting after subsection (b) the
			 following new subsection:
						
							(c)Family and medical leave premiums
								(1)In generalIn addition to the taxes imposed by
				subsections (a) and (b), there is imposed for each taxable year, on the
				self-employment income of every individual, a family and medical leave premium
				equal to 0.2 percent of the amount of the self-employment income for such
				taxable year.
								(2)Exception for certain
				employersParagraph (1) shall
				not apply for any period with respect to an employer who has not elected to
				participate in the Family and Medical Leave Insurance Program (established
				under section 102 of the Family Leave Insurance Act of
				2007).
								.
					(d)Conforming amendments to Social Security
			 ActSection 201 of the Social
			 Security Act (42 U.S.C. 401) is amended—
					(1)by striking sections 3101(b) and
			 3111(b) both places it appears in subsection (a)(3) and inserting
			 sections 3101(b), 3101(c), 3111(b), and 3111(c), and
					(2)by striking section 1401(b)
			 both places it appears in subsection (a)(4) and inserting sections
			 1401(b) and 1401(c).
					(e)Effective Date
					(1)Employment premiumsThe amendments made by subsections (a),
			 (b), and (d)(1) shall apply to wages paid after December 31, 2007.
					(2)Self-employment premiumsThe amendments made by subsections (c) and
			 (d)(2) shall apply to taxable years beginning after December 31, 2007.
					
